Case 1:18-cv-00681-RJL Document 189-5 Filed 05/05/20 Page 1 of 4




                  EXHIBIT 4
5/4/2020            Case 1:18-cv-00681-RJLGmailDocument
                                                - Rich v. Butowsky
                                                              189-5-- Motion for Protective
                                                                          Filed    05/05/20 Order Page 2 of 4



                                                                                         Eden Quainton <equainton@gmail.com>



  Rich v. Butowsky -- Motion for Protective Order
  Eden Quainton <equainton@gmail.com>                                                          Mon, May 4, 2020 at 4:16 PM
  To: "Hall, Samuel" <SHall@willkie.com>
  Cc: "Gottlieb, Michael" <MGottlieb@willkie.com>, Joshua Riley <jriley@bsfllp.com>, Meryl Governski
  <mgovernski@bsfllp.com>

    Sam,

    I'm not sure why my motion would come as a surprise. Obviously, if you have no right under Rule 27(b)(4)(A) to ask the
    questions I instructed my witness not to answer, I have a right to seek the Court's intervention to ensure that you do not
    continue to violate the Rules. I made clear to you during the deposition that I would seek relief from the Court and and
    my relief is simply the flip side of your meritless motion. As to authority, you have things backwards. You did not provide
    -- and cannot provide because none exists -- any authority for your absurd position that an expert can be examined on
    the subject matter of his expert report before the report has been prepared. Not a single case you have cited comes
    anywhere close to providing any authority for your position. There is no need for you to respond this as you will see the
    argument set forth in detail in my motion papers. As to authority for sanctions against you, they derive from the Court's
    inherent authority to sanction vexatious, bad faith conduct. If, after reading my motion, you file an additional motion for
    fees, I will file an additional motion against you.

    Sincerely,

    Eden



    On Mon, May 4, 2020 at 3:57 PM Hall, Samuel <SHall@willkie.com> wrote:

       Eden,



       Your proposed mo on comes as a surprise to us, given that you have never before men oned seeking a protec ve
       order, including during the me provided for you to ﬁle such a mo on a er having received the subpoena. Your
       mo on is plainly un mely under the federal rules, and if you are going to be seeking fees we will expect you to
       provide case law for the proposi on that your mo on for a protec ve order ﬁled over two months a er receiving
       the deposi on subpoena, and two months a er the deposi on actually took place, is proper. See Cason-Merenda
       v. Detroit Med. Ctr., No. CIV.A. 06-15601, 2008 WL 2714239, at *1 (E.D. Mich. July 7, 2008) (“[T]he provisions of
       Fed.R.Civ.P. 26(b)(2)(B) and 26(c) plainly contemplate that a mo on for protec ve relief (including cost shi ing) is to
       be brought before the court in advance of the undue burden, cost or expense from which protec on is sought.”).


       We will also point out to the Court, in response to your mo on, that as of this date you have failed to cite a single
       case from any court in the United States – and certainly no case from within this Circuit – suppor ng the instruc on
       you provided to Mr. Johnson during his deposi on. As you surely know, you are obliged to provide us with such
       authority before you ﬁle a mo on seeking fees and costs, because without such authority we are deprived of our
       opportunity to change our posi on based upon clear law. To date, despite our mul ple requests and despite your
       insistence during Mr. Johnson’s deposi on that you know of hundreds of cases that support your instruc ons to Mr.
       Johnson, you have cited only one case— a Western District of Washington District Court case, Inteum Co., LLC v.
       Nat'l Univ. of Singapore, 371 F. Supp. 3d 864 (W.D. Wash. 2019). We have reviewed this case closely, and do not
       understand its relevance. For starters, Inteum did not involve the permissibility of instruc ng a witness not to
       answer ques ons based on Rule 26 within a deposi on; it involved a separate ques on about whether an expert
       may submit an aﬃdavit for a summary judgment mo on if the expert has not yet been deposed. See Inteum, 371 F.
       Supp. 3d at 871. But more importantly, no argument was made in Inteum that there were any grounds to treat the

https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permmsgid=msg-a%3Ar-1711060970435049524&dsqt=1&simpl=msg-a%3Ar-17…   1/3
5/4/2020            Case 1:18-cv-00681-RJLGmailDocument
                                                - Rich v. Butowsky
                                                              189-5-- Motion for Protective
                                                                          Filed    05/05/20 Order Page 3 of 4

       expert as a fact witness; rather, the witness in ques on was serving solely as an expert. See id. Inteum, therefore,
       is en rely inapposite to the issue raised here, where your own client disclosed Mr. Johnson as a fact witness in their
       ini al disclosures.



       Because you have not provided us with any support for your posi on, we have no reason to believe your request to
       withdraw our mo on is appropriate. And if you move forward with a mo on for fees and costs against us having
       never provided us with a single case even roughly in support of your legal argument, we will cross-move for our
       fees/costs in having to respond to a frivolous mo on, and reserve our right separately to move for Rule 11
       sanc ons against you for pursuing frivolous li ga on.



       Regards,

       Sam




       Samuel Hall
       Willkie Farr & Gallagher LLP
       1875 K Street, N.W. | Washington, DC 20006-1238
       Direct: +1 202 303 1443 | Fax: +1 202 303 2443
       shall@willkie.com | vCard | www.willkie.com bio



       From: Eden Quainton [mailto:equainton@gmail.com]
       Sent: Monday, May 04, 2020 12:39 PM
       To: Hall, Samuel <SHall@willkie.com>
       Cc: Go lieb, Michael <MGottlieb@willkie.com>; Joshua Riley <jriley@bsfllp.com>; Meryl Governski
       <mgovernski@bsfllp.com>; Kris n Bender <kbender@bsfllp.com>
       Subject: Rich v. Butowsky -- Mo on for Protec ve Order



                                                       *** EXTERNAL EMAIL ***

       Sam,



       I am submitting my opposition to your motion to compel and also filing a cross motion for a protective order preventing
       the testimony you seek to compel and for attorneys fees in bringing an abusive motion.



       I assume you will oppose this motion. Please let me know by 5:00 p.m. today whether you agree to withdraw you
       motion and consent to to our motion for a protective order (that would bar the deposition testimony you seek in your
       proposed order set forth at Dkt. 174-14).



       Sincerely,



       Eden P. Quainton

       Quainton Law, PLLC

https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permmsgid=msg-a%3Ar-1711060970435049524&dsqt=1&simpl=msg-a%3Ar-17…   2/3
5/4/2020            Case 1:18-cv-00681-RJLGmailDocument
                                                - Rich v. Butowsky
                                                              189-5-- Motion for Protective
                                                                          Filed    05/05/20 Order Page 4 of 4

       1001 Avenue of the Americas, 11th Floor

       New York, NY 10018

       Tel: 212.813.8389

       Fax: 212.813.8390

       Cell: 202.360.6296

       www.quaintonlaw.com



       Important Notice: This email message is intended to be received only by persons entitled to receive the
       confidential information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP presumptively
       contain information that is confidential and legally privileged; email messages to non-clients are normally confidential
       and may also be legally privileged. Please do not read, copy, forward or store this message unless you are an
       intended recipient of it. If you have received this message in error, please forward it back. Willkie Farr & Gallagher
       LLP is a limited liability partnership organized in the United States under the laws of the State of Delaware, which
       laws limit the personal liability of partners.



    --
    Eden P. Quainton
    Quainton Law, PLLC
    1001 Avenue of the Americas, 11th Floor
    New York, NY 10018
    Tel: 212.813.8389
    Fax: 212.813.8390
    Cell: 202.360.6296
    www.quaintonlaw.com




https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permmsgid=msg-a%3Ar-1711060970435049524&dsqt=1&simpl=msg-a%3Ar-17…   3/3
